Defendants in four lawsuits arising out of an employment termination have filed a motion to transfer the cases to a single pretrial judge. Plaintiff Phyllis Tomasino has filed four lawsuits in four different counties, all arising from her termination as an employee of First Baptist Academy in November 2005. She first sued the academy and its Head of School in Harris County, alleging breach of contract, defamation, and other causes of action. The trial court granted summary judgment on several theories of recovery, sustained special exceptions to others, and dismissed Tomasino's case. That order of dismissal is now on appeal. In three other cases Tomasino has sued different members of the academy's board of trustees in Fort Bend, Montgomery, and Travis Counties. The factual allegations and causes of action pleaded in all the cases are virtually identical. Tomasino has not filed a response to the motions to transfer the three pending cases to a pretrial judge.
These circumstances clearly justify appointment of a pretrial judge. The cases are related, and the appointment of one judge to handle the pretrial phase of them will serve the convenience of the parties and witnesses and promote the efficient and just conduct of the litigation. See TEX.R. JUD. ADMIN. 13.2(f), 13.3(a), 13.3(Z). The motion to transfer the cases to a single pretrial judge is therefore granted. By separate order the four cases, and any tag-a-long cases, have been transferred to the 152nd District Court of Harris County, the Honorable Ken Wise presiding.
Presiding Judge PEEPLES and Justices LANG, HANKS, STONE, and McCLURE, join.